Citation Nr: 0948084	
Decision Date: 12/21/09    Archive Date: 01/05/10

DOCKET NO.  07-13 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss, to include as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 
1973, and had additional unverified service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for 
bilateral hearing loss and tinnitus.

In December 2007, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  A transcript of the hearing has been 
associated with the claims file. 


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss is attributable to his active military 
service.

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus is attributable to his active military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss is found to have been incurred in or 
aggravated by the Veteran's active duty service. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 
(2009).

2.  Resolving all reasonable doubt in the Veteran's favor, 
tinnitus is found to have been incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A.  §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  The Board finds 
that no further notification or assistance is necessary, and 
that deciding the appeal at this time is not prejudicial to 
the Veteran.

Service Connection

The Veteran seeks service connection for his current hearing 
loss and tinnitus, which he contends resulted from acoustic 
trauma during service.  In the alternative, at the time of 
his December 2007 hearing before the Board, the Veteran 
contends that his current hearing loss and tinnitus resulted 
from service-connected diabetes mellitus and the prescription 
medication required to treat the same. 

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

In order to establish direct service connection, three 
elements must be established. There must be medical evidence 
of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  38 C.F.R. § 3.303 (2009); Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  The Veteran's tinnitus, however, 
is not a disability for which service connection may be 
granted on a presumptive basis.  38 U.S.C.A. §§ 1101, 1112 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009). 

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310 (2009).  Secondary service 
connection is permitted based on aggravation; compensation is 
payable for the degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show:  (1) that a 
current disability exists; and (2) that the current 
disability was either caused or aggravated by a service-
connected disability.  38 C.F.R. § 3.303, 3.310. The 
regulation which governs service connection on the basis of 
aggravation was revised, effective in October 2006.  However, 
since the claim underlying this appeal was submitted prior to 
that date, the prior version of 38 C.F.R. § 3.310 applies.

In this case, the Veteran separated from active military 
service in June 1973.  Audiograms dated from March 1978 to 
September 1991, conducted while the Veteran served in the 
Army National Guard, indicate that he experienced a decrease 
in hearing acuity.  As hearing loss has not been shown to 
have manifested to a compensable degree within the year 
following active military service, presumptive service 
connection is not warranted.

Turning to the merits of direct service connection, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  

Here, the Veteran exhibited auditory thresholds of greater 
than 40 decibels at one tested frequency bilaterally during 
audiometric testing in September 1991 while serving in the 
Army National Guard.  Further, VA treatment records dated in 
February 2006 indicate that the Veteran complained of 
tinnitus.  Thus, there is medical evidence of current 
bilateral hearing loss and tinnitus.

The Veteran asserts, in his January 2006 claim of entitlement 
to service connection for bilateral hearing loss and 
tinnitus, that such began in 1972 when he was a drill 
instructor.  At the time of his December 2007 hearing before 
the Board, the Veteran asserted that as a drill sergeant he 
worked six or seven days each week on the ranges, with 
constant contact with rifles and guns.  Also at the time of 
his hearing, the Veteran reported that he was a member of an 
artillery crew in the Republic of Vietnam.  The Veteran 
reported that he was exposed to loud noises at that time, to 
include incoming rounds of mortar and the blasting of guns.  

The Board notes that while the Veteran's service separation 
form indicates that he had service in the Republic of 
Vietnam, there is no indication that the Veteran served in 
combat or served as a member of the artillery crew.  The 
Veteran's listed military occupational specialty was noted as 
drill sergeant.  

According to the National Personnel Records Center (NPRC), 
the Veteran's service treatment records from his period of 
active duty service are unavailable.  Thus, only service 
treatment records from the Veteran's service in the Army 
National Guard are of record.  When a Veteran's records have 
been determined to have been destroyed, or are missing, VA 
has an obligation to search for alternative records that 
might support the Veteran's case.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992).  In this case, multiple attempts were 
made to secure the Veteran's service treatment records.  
However, each of these requests for information received a 
negative response, and the Veteran was duly informed of the 
unavailability of his records.

The Board recognizes that there is a heightened obligation to 
assist a claimant in the development of his case, a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit of the doubt rule in cases, 
such as in this situation, in which records are presumed to 
have been or were destroyed while the file was in the 
possession of the government.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).

There is no evidence of record indicating that the Veteran 
could not have served as a member of an artillery crew and 
experienced acoustic trauma in the Republic of Vietnam.  
There is evidence of record indicating that the Veteran 
served as a drill sergeant.  Thus, resolving all doubt in 
favor of the Veteran, the Board finds the Veteran's testimony 
credible evidence of acoustic trauma during service.  Thus, 
there is evidence of an in-service disease or injury.

The Board notes that a March 2009 opinion offered that it was 
highly unlikely that the Veteran's current bilateral hearing 
loss and tinnitus were related to in-service noise exposure.  
The expert reasoned that previous audiograms and results of 
auditory brain stem response testing revealed normal results.  
While the expert reported that he reviewed the Veteran's 
treatment records, he did not comment upon the instances of 
decreased hearing acuity since 1987 and VA-compliant 
bilateral hearing loss in September 1991. 

The Board sought an expert opinion as to the possible 
relationship between the Veteran's current bilateral hearing 
loss and tinnitus and his service-connected diabetes 
mellitus, including the prescription medication required to 
treat the same.  The expert submitted an opinion received in 
September 2009.  The expert reported that he reviewed the 
audiograms of record and reported that without earlier 
audiograms, it was impossible to state whether the Veteran's 
hearing loss was due to noise or to aging.  The expert, 
however, reported that the Veteran's hearing loss was 
consistent with noise-induced hearing loss.  

The expert, in September 2009, also reported that it was as 
likely as not that the Veteran's bilateral hearing loss and 
tinnitus are causally related to his service-connected 
diabetes.  The expert reasoned that studies show that 
patients with diabetes have a higher incidence of hearing 
loss when compared to peers without diabetes.  The expert 
noted, however, that the Veteran had hearing loss in 1991 
caused by noise and age, before his diabetes diagnosis in 
2000.  Thus, the expert concluded that it was impossible to 
prove that the Veteran's hearing loss from 1991 to 2009 was 
caused by diabetes; as such loss was consistent with the 
progression of noise-induced or age-related loss in a non-
diabetic person.  The expert also noted that no available 
literature supports the conclusion that the Veteran's 
prescription medication for diabetes mellitus is related to 
hearing loss.

The expert, in September 2009, opined that the Veteran's 
hearing loss is consistent with noise exposure.  The expert 
also opined that the Veteran's hearing loss and tinnitus are 
as likely as not related to service-connected diabetes 
mellitus.  While the Board notes that the expert provided 
reasons in support of and against his opinion that the 
Veteran's hearing loss and tinnitus are related to service-
connected diabetes mellitus, his reasons against such are 
based on the premise that the Veteran's current symptoms are 
at least in part due to noise-exposure.  Thus, there is 
medical evidence of a nexus between the claimed in-service 
disease or injury, including a service-connected disease, and 
the current disability.















(CONTINUED ON THE NEXT PAGE)
As the evidence is in at least in equipoise, or balance for 
and against the merits of service connection for bilateral 
hearing loss and tinnitus, the benefit of the doubt is 
afforded to the Veteran.  38 C.F.R. § 3.102 (2009).  
Resolving all reasonable doubt in his favor, service 
connection for bilateral hearing loss and tinnitus is 
warranted.


ORDER

Service connection for bilateral hearing loss, to include as 
secondary to service-connected diabetes mellitus, is granted, 
subject to the laws and regulations governing monetary 
awards.

Service connection for tinnitus, to include as secondary to 
service-connected diabetes mellitus, is granted, subject to 
the laws and regulations governing monetary awards.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


